

116 HR 6439 IH: Hazard Pay Expansion Act
U.S. House of Representatives
2020-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6439IN THE HOUSE OF REPRESENTATIVESApril 3, 2020Mr. Cunningham introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 37, United States Code, to extend eligibility for hazardous duty pay to members of the uniformed services exposed to the cause of a declared public health emergency.1.Short titleThis Act may be cited as the Hazard Pay Expansion Act.2.Hazardous duty pay for members of the uniformed services exposed to the cause of a declared public health emergencySection 351(a) of title 37, United States Code, is amended—(1)in paragraph (2), by striking or;(2)in paragraph (3), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(4)during a public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d), performs duty designated by the Secretary concerned as hazardous duty based upon frequent exposure to the cause of that public health emergency..